Citation Nr: 1437330	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  08-37 081A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for arthritis of the cervical spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his Substantive Appeal the Veteran requested a hearing before a Veterans Law Judge at the RO.  He was accordingly scheduled for a "Travel Board" hearing at the San Antonio, Texas RO in July 2014 but he timely notified the Board that he wished to cancel the hearing and also to withdraw his pending appeal.  The Veteran's request for a hearing before the Board is accordingly properly withdrawn.  
See 38 C.F.R. § 20.704(e).


FINDING OF FACT

On July 16, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The requirements for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


